This is an appeal by the Young Rental Corporation, employer, and the New Amsterdam Casualty Company, insurance carrier, from a decision of the State Industrial Board. On May 31, 1940, the day on which claimant sustained accidental injuries, he was employed as a mechanic by the Young Rental Corporation, having its principal place of business at 431 Broadway, New York city, the employer being engaged in the trucking business. He also worked at times for the Young Motor Haulage Corporation, but the testimony shows that on the day of the accident, on which the award was made, he was working for the Young Rental Corporation. Clear evidence supports the award appealed from. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.